Vargas v Cadwalader Wickersham & Taft, LLP (2017 NY Slip Op 01269)





Vargas v Cadwalader Wickersham & Taft, LLP


2017 NY Slip Op 01269


Decided on February 16, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 16, 2017

Friedman, J.P., Mazzarelli, Andrias, Feinman, Gesmer, JJ.


3106 160556/13

[*1]Jimmy Vargas, Plaintiff-Appellant,
vCadwalader Wickersham & Taft, LLP, Defendant-Respondent.


Diamond & Diamond LLC, Brooklyn (Stuart Diamond of counsel), for appellant.
Mischel & Horn, P.C., New York (Scott T. Horn of counsel), for respondent.

Order, Supreme Court, New York County (Manuel J. Mendez, J.), entered on or about April 12, 2016, which granted defendant's motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, and the motion denied.
Summary judgment was improperly granted, because the record presents triable issues of fact as to whether defendant had constructive notice of the alleged defective condition. The deposition testimony of defendant's manager of office and building services and the affidavit of its assistant manager are insufficient to demonstrate that defendant lacked constructive notice of the piece of metal sticking out from the leg of one of its mailroom tables, because both individuals lacked personal knowledge as to when the table or its legs were last inspected or their condition before the accident (see e.g. Dylan P. v Webster Place Assoc., L.P., 132 AD3d 537 [1st Dept 2016], affd 27 NY3d 1055 [2016]; Rodriquez v Concourse Vil. Inc., 104 AD3d 410 [1st Dept 2013]; Baptiste v 1626 Meat Corp., 45 AD3d 259 [1st Dept 2007]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 16, 2017
DEPUTY CLERK